      Case 5:17-cv-00506-BKS-TWD Document 52 Filed 03/05/19 Page 1 of 1
                                                United States Department of Justice

                                                United States Attorney
                                                Northern District of New York

                                                100 South Clinton Street, P.O. Box 7198   Tel.: (315) 448-0672
                                                James M. Hanley Federal Building          Fax: (315) 448-0646
                                                Syracuse, New York 13261-7198




                                                 March 5, 2019


Hon. Brenda K. Sannes
U.S. District Judge
Federal Building and U.S. Courthouse
P.O. Box 7336
Syracuse, New York 13261-7336


       In re: Long v. U.S. Immigration and Customs Enforcement
             Civil Action No. 5:17-cv-00506 (BKS/TWD)

Dear Judge Sannes:

        In Plaintiff’s letter to the Court dated March 4, 2019 (Doc. No. 51), Mr. Keegan wrote
“The Court should not permit ICE to so unfairly block and delay development of the record —
particularly in a case where the Court held the agency's previous declarations were not entitled to
a presumption of good faith. See ECF Doc. No. 32, at 7, 17.” [Emphasis added.] The Defendant
respectfully requests that the Court review pages 7 and 17 of Your Honor’s “Memorandum-
Decision And Order” (Doc. No. 32) to ascertain the validity of Mr. Keegan’s allegation. As
Your Honor will see, nowhere on pages 7 or 17 did the Court find that “the agency’s previous
declarations were not entitled to a presumption of good faith.” On page 7, the Court restated
Plaintiff’s arguments, and on page 17, the Court held that issues of material fact remain before
the Court. Nowhere did the Court find that the agency acted in bad faith or was not entitled to a
presumption of good faith.


                                                 Respectfully submitted,

                                                 GRANT C. JAQUITH
                                                 United States Attorney

                                          By:    /s/ Ransom P. Reynolds
                                                 Ransom P. Reynolds
                                                 Assistant United States Attorney
                                                 Bar Roll No. 512035
